IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                   _______________________________

                              No. 01-10912
                           (Summary Calendar)
                   _______________________________


WENDELL T. WORSHAM,

                                                Plaintiff-Appellant,


                                versus


MINYARD FOOD STORES, INC.

                                                 Defendant-Appellee.

         _________________________________________________

              Appeal from the United States District Court
          for the Northern District of Texas, Dallas Division
                            (3:00-CV-1182-P)
         _________________________________________________
                            November 7, 2001

Before HIGGINBOTHAM, WIENER and BARKSDALE, Circuit Judges.

PER CURIAM*:

     Plaintiff-Appellant Wendell T. Worsham, proceeding pro se,

appeals the district court’s grant of summary judgment in favor of

defendant-appellee Minyard Food Stores, Inc. (“Minyard”) on his

racial discrimination claims under Title VII.        Agreeing with the

result reached by the district court, we affirm.


     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                 1
                                          I.

                             FACTS AND PROCEEDINGS

       Worsham worked as a night stocker for Minyard from 1995 to

1999.     During his employment there, Worsham received several

warnings regarding his poor performance, irregular attendance, and

attitude.    His performance reviews also reflect that Worsham did

not always get along with his co-workers.                    Worsham eventually

became involved in a physical confrontation with a co-worker, for

which both participants received citations from the police officer

who   investigated     the    incident.         It   was    shortly    after    this

occurrence that Worsham was fired by Minyard.

       Subsequent to his firing, Worsham filed a charge of racial

discrimination with the Equal Employment Opportunity Commission

(the “EEOC”).     The EEOC determined that Worsham had not presented

a sufficient basis on which to proceed with an investigation.                     It

therefore dismissed the charge and issued Worsham a right-to-sue

letter.

       Worsham attempted repeatedly to procure legal representation

to    litigate   his   claim    on   a    contingent       fee   basis,   but    was

unsuccessful, either because the law firms that he contacted

declined to represent him or because he could not afford to pay a

retainer fee.     Unable to procure legal representation on his own,

Worsham filed a motion for appointment of counsel.                    The district

court referred     the   matter      to   a    magistrate    judge,    who,    after


                                      2
assessing the legal standard for appointment of counsel, denied

such       relief    and     observed   in    addition    that    “the   merits    of

Plaintiff’s         claims    against   Defendant    are    problematic     in    the

extreme.”

       Undeterred, Worsham filed a suit against Minyard pro se,

inartfully but apparently alleging violations of the First and

Fourteenth          Amendments     to   the     United     States    Constitution,

termination without explanation, wrongful prosecution, failure to

provide a W-2 form, as well as claims under 42 U.S.C. 2000e et seq.

for    racial       harassment,     national     origin     discrimination,       and

discriminatory discharge.               Minyard responded with a motion to

dismiss all of Worsham’s proffered causes of action for failure to

state claims on which relief could be granted.                   The district court

granted Minyard’s motion as to all claims except those for racial

harassment and failure to provide a W-2 form.1

       Minyard proceeded to defend these two remaining claims by

serving Worsham with a request for admissions, a request for

production of documents, and a set of interrogatories. Worsham did

not respond to these discovery and admission requests; instead,

approximately two weeks after their filing, he filed a motion to



       1
        Minyard as a non-governmental actor was not subject to
Fourteenth and First Amendment claims. Worsham failed properly to
exhaust his administrative remedies for a national origin
discrimination claim. He did not allege facts sufficient to cover
the elements of a malicious prosecution claim.    And he did not
allege that he was terminated on account of his race.

                                         3
strike or dismiss all Minyard’s discovery and admission requests.2

The   district     court        again   referred           Worsham’s   motion      to   the

magistrate judge who denied it, stating that Worsham presented no

meritorious grounds for relief.

      Almost    thirty     days     after      the    magistrate       judge’s     ruling,

Minyard filed a motion for summary judgment. In it, Minyard argued

that Worsham had neither responded nor objected to the admission

requests within the thirty days permitted by Fed. R. Civ. P. 36, so

that Worsham      must     be    deemed       to    have    admitted    the   inquiries.

Specifically, Minyard contended that Worsham should be deemed to

have admitted that during his employment with Minyard, (1) he was

never     the   victim   of,      or    subjected          to,   any   form   of    racial

harassment, and (2) he never complained that he was the victim of,

or being subjected to, any form of racial harassment.

      More than thirty days after entry of the magistrate judge’s

ruling, Worsham filed his response to Minyard’s summary judgment

motion, but failed to address Minyard’s assertion that he had made

these two critical admissions (or any other of Minyard’s requests

for admission for that matter).                    In fact, Worsham never formally

answered the discovery requests or addressed Minyard’s argument.

      2
        The full title of Worsham’s motion was “Plaintiff’s Motion
for Dismissal or Strike of Defendant’s Motion to Produce Documents
and Defendant’s Request for Discovery Materials, Including
Interrogatories and Request to Admit on the Grounds that Affidavits
Were Made in Bad Faith and Motion Was Filed Without Counsel
Conferring With Counsel (Pro Se) Plaintiff in a Good Faith Attempt
To Resolve the Matter and Failed to Advise Court of Such in Body of
Motion.”

                                          4
     More than four months after the magistrate judge’s ruling —

and thus approximately three months after Minyard filed for summary

judgment    and   Worsham   responded   —    the   district   court   granted

Minyard’s summary judgment motion.          It did so based largely on the

material facts in question that Worsham, by his failure to properly

respond or object, was deemed to have admitted.               Worsham timely

appealed the district court’s judgment.

                                   II.

                                 ANALYSIS

A.   Summary Judgment in favor of Minyard

     1.    Standard of Review

     We review a grant of summary judgment de novo, applying the

same standard as the district court.3               A motion for summary

judgment is properly granted only if there is no genuine issue as

to any material fact.4       An issue is material if its resolution

could affect the outcome of the action.5            In deciding whether a

fact issue has been created, we must view the facts and the

inferences to be drawn therefrom in the light most favorable to the




     3
        Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 380
(5th Cir. 1998).
     4
       Fed.R.Civ.P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322 (1986).
     5
          Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

                                  5
nonmoving party.6

     The standard for summary judgment mirrors that for judgment as

a matter of law.7   Thus, the court must review all of the evidence

in the record, but make no credibility determinations or weigh any

evidence.8   In reviewing all the evidence, the court must disregard

all evidence favorable to the moving party that the jury is not

required to believe, and should give credence to the evidence

favoring the nonmoving party as well as that evidence supporting

the moving party that is uncontradicted and unimpeached.9

     2.    Summary Judgment

     Rule 36 of the Federal Rules of Civil Procedure specifies that

if a party neither responds nor objects to a request for admissions

within thirty days, he is deemed to have admitted the requested

admissions.10    None contends that Worsham ever responded to the

requests; and the district court held that Worsham never objected

to them either.     On appeal, Worsham insists that his motion to

strike or dismiss the discovery requests constituted an objection

for purposes of Rule 36, and that the motion should have been



     6
        See Olabisiomotosho v. City of Houston, 185 F.3d 521, 525
(5th Cir. 1999).
     7
          Celotex Corp., 477 U.S. at 323.
     8
       Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133,
150 (2000).
     9
          Id. at 151.
     10
          Fed. R. Civ. P. 36(a).

                                6
treated as such by the magistrate judge.            We may affirm the

district court’s ruling on grounds other than those advanced by

that court.11 Rather than attempting to determine whether Minyard’s

discovery   requests   were    proper   or   whether   Worsham’s      motion

constituted an objection to these requests, we affirm the summary

judgment of   the   district   court    without   regard   to   the   deemed

admissions.

     After conducting an exhaustive de novo review, we conclude

that, even if we were to assume that Worsham’s motion to strike or

dismiss should be considered as a proper objection to Minyard’s

discovery request or that Worsham properly denied the facts in

question, he still has not raised a genuine issue of material fact

and therefore cannot withstand Minyard’s summary judgment motion.

To state a claim for racial harassment, Worsham bears the burden of

proving that his workplace was an “objectionable environment [that

was] both objectively and subjectively offensive, one that a

reasonable person would find hostile or abusive, and one that the

victim in fact did perceive to be so.”12       Moreover, the harassment

must have been severe or pervasive and must have altered the

conditions of employment, destroying Worsham’s equal opportunity in




     11
        Employers Ins. of Wassau v. Occidental Petroleum Corp., 978
F.2d 1422, 1427 (5th Cir. 1992).
     12
        Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998)
(citing Harris v. Forklift Sys. Inc., 510 U.S. 17, 21-22 (1993)).

                                  7
the workplace.13          To avoid summary judgment, Worsham had to raise

a genuine dispute of material fact with regards to his workplace

conditions.         He failed to do so.

           Worsham’s evidence consists of nothing more than his own

conclusional statements in his Complaint, his motions, and his

responses to motions that he filed with the district court.                         He has

presented      no    affidavits        or   other    admissible        summary   judgment

evidence to support his naked, self-serving allegations.                           Even if

we   were to        assume      further     that    his    allegations     of    workplace

harassment were true, Worsham has not presented any evidence (and

does not even clearly allege) that the workplace harassment was

based on his race.             In most instances, Worsham only alleges that he

was subjected to “harassment” or “a form of harassment” by his co-

workers.      Therefore, he does not clearly state a Title VII claim.

      Additionally,            although     Worsham       avers   that   he     repeatedly

complained      to       his    supervisors        about    his   alleged       race-based

harassment,         he   has     not   adduced      evidence      of   such     complaints

sufficient to avoid summary judgment. He attempts to prove that he

put his supervisors on notice by highlighting calls made from his

cell phone to Minyard’s employee concerns hotline; however, making

phone calls does not alone tend to prove that he was harassed on

account of his race or that his supervisors were put on notice of


      13
        Burlington Industries, Inc. v. Ellerth, 524 U.S. 742, 754
(1998); DeAngelis v. El Paso Mun. Police Officers Ass’n, 51 F.3d
591, 593 (5th Cir. 1995).

                                            8
any   alleged    racial   harassment.    Moreover,   Worsham’s   alleged

workplace conditions did not amount to a constructive discharge,

forcing him to quit.      Rather, by his own admission, he was fired by

Minyard despite his attempts to continue working. Finally, Worsham

cannot rebut Minyard’s proffered non-discriminatory evidence which

indicates that Worsham had difficulty cooperating with his fellow

employees, following directions, and arriving at work regularly and

on-time.

      Again, to withstand summary judgment, Worsham had to produce

more than a scintilla of evidence, more than merely colorable

evidence.14     Our review of the entire record, and our consideration

of the record as a whole, confirms that Worsham has not raised a

genuine dispute as to whether he put his employer on notice of any

alleged racial harassment or whether any adverse employment action

was taken on account of his race.

B.    Other Points of Error.

      In addition to appealing the grant of summary judgment,

Worsham advances several points of error including, inter alia,

summary judgment on his W-2 form claim, the denial of            court-

appointed counsel, and the awarding of costs to Minyard.         Without

exhaustively addressing each point of error raised by Worsham,

suffice it that we find no reversible error in any of the district

court’s rulings.


      14
           Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).

                                   9
                              III.

                           CONCLUSION

     For the foregoing reasons, the judgment of the district court

and all of its rulings are, in all respects,

AFFIRMED.




                              10